Exhibit 10.2

 

LEGGETT & PLATT, INCORPORATED

PRE-2005 EXECUTIVE STOCK UNIT PROGRAM

 

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

1. NAME AND PURPOSE

   1

        1.1

  Name.    1

        1.2

  Purpose.    1

2. DEFINITIONS

   1

        2.1

  Account.    1

        2.2

  Additional Matching Contribution.    1

        2.3

  Beneficiary.    1

        2.4

  Board    1

        2.5

  Committee.    1

        2.6

  Common Stock.    1

        2.7

  Company.    1

        2.8

  Compensation.    1

        2.9

  Contributions    2

        2.10

  Dividend Contribution    2

        2.11

  Election.    2

        2.12

  Employer.    2

        2.13

  ERISA.    2

        2.14

  Fair Market Value.    2

        2.15

  FICA    2

        2.16

  Key Employee.    2

        2.17

  Management Committee.    2

        2.18

  Matching Contribution.    2

        2.19

  Participant.    2

        2.20

  Participant’s Contribution.    2

        2.21

  Section 16 Officers.    2

        2.22

  Stock Unit.    2

        2.23

  Year of Service.    2

        2.24

  Year of Vesting Service    3

3. ELIGIBILITY AND PARTICIPATION

   3

        3.1

  Selection of Participants.    3

        3.2

  Continued Participation.    3

4. CONTRIBUTIONS AND ACQUISITION OF STOCK UNITS

   3

        4.1

  Acquisition of Stock Units    3

        4.2

  No Contributions for Compensation Earned and Vested in Calendar Years
Beginning After December 31, 2004    3

        4.3

  Participant’s Contribution.    3

 

i



--------------------------------------------------------------------------------

        4.4

  Forms and Modification.    3

        4.5

  Matching Contributions.    4

        4.6

  Additional Matching Contribution.    4

        4.7

  Dividend Contributions    4

        4.8

  Change in Capitalization.    4

        4.9

  FICA Tax Gross-Up    4

        4.10

  Impact of Deferred Compensation Program    4

5. DISTRIBUTION

   4

        5.1

  Distribution.    4

        5.2

  Form of Distribution.    5

        5.3

  Withholding from Distributions    5

        5.4

  Forfeiture of Stock Units    5

        5.5

  Beneficiary.    5

        5.6

  Hardship Distribution    5

6. ADMINISTRATION

   5

        6.1

  Administration.    5

        6.2

  Committee’s Authority.    5

        6.3

  Section 16 Officers.    6

7. CLAIMS

   6

        7.1

  Adjudication of Claims.    6

8. GENERAL PROVISIONS

   6

        8.1

  No Contract.    6

        8.2

  No Assignment.    6

        8.3

  Unfunded Program.    6

        8.4

  No Trust Created.    6

        8.5

  Binding Effect.    6

        8.6

  Amendments and Termination.    7

        8.7

  Governing Law.    7

        8.8

  Notices.    7

        8.9

  Section 409A of Internal Revenue Code    7

 

ii



--------------------------------------------------------------------------------

LEGGETT & PLATT, INCORPORATED

PRE-2005 EXECUTIVE STOCK UNIT PROGRAM

(Amended and Restated Effective as of December 31, 2004)

 

1. NAME AND PURPOSE

 

1.1 Name. The name of this Program, as amended, is the “Leggett & Platt,
Incorporated Pre-2005 Executive Stock Unit Program.” This Program was previously
named the “Leggett & Platt, Incorporated Executive Stock Unit Program.”

 

1.2 Purpose. This Program is intended to attract, motivate, retain and reward
Key Employees by giving them the opportunity to share in the appreciation in
value of the Company’s Common Stock. The Program is an unfunded deferred
compensation plan for a select group of management and/or highly compensated
employees as described in ERISA. The Program is established pursuant to the
Leggett & Platt, Incorporated 1989 Flexible Stock Plan.

 

2. DEFINITIONS

 

2.1 Account. A separate book account established by the Company to track Stock
Units for each Participant.

 

2.2 Additional Matching Contribution. The Company’s additional contribution of
amounts to a Participant’s Account made pursuant to Section 4.5.

 

2.3 Beneficiary. The person or persons designated as the recipient of a deceased
Participant’s benefits under the Program.

 

2.4 Board. The Board of Directors of the Company.

 

2.5 Committee. The Compensation Committee of the Board or, except as to Section
16 Officers, the Management Committee or any person to whom the administrative
authority has been delegated by the Committee.

 

2.6 Common Stock. The Company’s $.01 par value common stock.

 

2.7 Company. Leggett & Platt, Incorporated.

 

2.8 Compensation. Salary, bonuses, and all other forms of cash compensation
which may become payable to a Participant to the extent designated by the
Committee. In the case of a sales representative whose regular paycheck includes
funds for travel and expenses, Compensation means 75% of the total. Compensation
will also include remuneration which would have been received in cash but for
the Participant’s election to defer such remuneration or to receive a stock
option in lieu of such remuneration in accordance with any deferred compensation
program of the Company. Any amounts considered as Compensation by virtue of the
preceding sentence will be counted as Compensation only once even if the
benefits derived from such compensation are includible in the Participant’s
taxable income in a subsequent year.

 

1



--------------------------------------------------------------------------------

2.9 Contributions. The amount contributed to a Participant’s Account, which
include Participant Contributions, Matching Contributions, Additional Matching
Contributions and Dividend Contributions.

 

2.10 Dividend Contribution. The Company’s contribution of dividend amounts to a
Participant’s Account made pursuant to Section 4.7.

 

2.11 Election. A Participant’s election to contribute Compensation, which sets
forth the percentage of Compensation to be contributed and such other items as
the Committee may require.

 

2.12 Employer. The Company or any directly or indirectly majority-owned
subsidiary, partnership or limited liability company of the Company.

 

2.13 ERISA. The Employee Retirement Income Security Act of 1974, as amended.

 

2.14 Fair Market Value. The closing price of Common Stock on a given date as
reported on the New York Stock Exchange composite tape or, in the absence of
sales on a given date, the closing price (as so reported) on the New York Stock
Exchange on the last day on which a sale occurred prior to such date.

 

2.15 FICA. Federal Income Contributions Act, as amended.

 

2.16 Key Employee. A management and/or highly compensated employee of the
Employer.

 

2.17 Management Committee. A committee selected by the Board that is authorized
to act on behalf of the Committee under the Program, except with respect to
Section 16 Officers.

 

2.18 Matching Contribution. The Company’s contribution of amounts to a
Participant’s Account equal to 50% of a Participant’s Contribution made pursuant
to Section 4.5.

 

2.19 Participant. A Key Employee selected to participate in the Program who has
delivered a signed Election to the Company.

 

2.20 Participant’s Contribution. The Participant’s contribution of Compensation
which is used to acquire Stock Units pursuant to Section 4.3.

 

2.21 Section 16 Officers. All officers of the Company subject to the
requirements of Section 16 of the Securities Exchange Act of 1934.

 

2.22 Stock Unit. A unit of account deemed to equal a single share (or fractional
share) of Common Stock.

 

2.23 Year of Service. Any calendar year in which the Participant completes 1,000
hours of service. An hour of service means any hour for which the Employer pays
the Participant, including hours paid for vacation, illness or disability. If
the Participant was employed by a company or division acquired by the Company,
the Participant’s service will include hours of service with the acquired
company for purposes of eligibility. However, for purposes of determining Years
of Service under Section 5.4, the Participant’s service will begin on the
acquisition date.

 

2



--------------------------------------------------------------------------------

2.24 Year of Vesting Service. Any Year of Service except any year when the
Participant is or was eligible to make contributions to this Program or the
Stock Bonus Plan but declined to make such contributions.

 

3. ELIGIBILITY AND PARTICIPATION

 

3.1 Selection of Participants. The Committee will select the Key Employees
eligible to become Participants. Unless waived by the Committee, a Key Employee
must have at least one Year of Service prior to becoming a Participant. A Key
Employee so selected will become a Participant on the first July 1 or January 1
following his delivery to the Company of a Participant’s Election.

 

3.2 Continued Participation. The Committee may revoke an individual’s right to
participate if he no longer meets the Program’s eligibility requirements or for
any other reason. If a Participant’s employment is terminated for any reason,
his right to participate in the Program will cease. Except as provided in
Section 5.4, such termination will not affect Stock Units already credited to
his Account.

 

4. CONTRIBUTIONS AND ACQUISITION OF STOCK UNITS

 

4.1 Acquisition of Stock Units. An account will be established to track Stock
Units for each Participant. All Contributions to a Participant’s Account will be
used to acquire Stock Units at a price equal to 85% of the Fair Market Value of
a share of Common Stock on the date such Contributions are made.

 

4.2 No Contributions for Compensation Earned and Vested in Calendar Years
Beginning After December 31, 2004. Due to changes in the Internal Revenue Code,
no Contributions may be made under this Program with respect to any Compensation
earned and vested after December 31, 2004. The Additional Matching Contribution
paid in 2005 relating to Contributions made in 2004 will be a Contribution under
this Program. Likewise, Participant Contributions and Matching Contributions on
any bonus earned and vested by December 31, 2004, although paid in 2005, will be
a Contribution under this Program.

 

4.3 Participant’s Contribution. Each Participant may elect to contribute to the
Program a percentage of his Compensation in excess of $23,700 for the calendar
year (which amount may be increased by the Committee for years after 2002). The
Committee will determine the maximum percentage. Participant’s Contributions
will be made on a bi-weekly basis, unless the Committee determines otherwise.

 

4.4 Forms and Modification. A Participant’s Election will be made in a form
approved by the Committee. The election must be made on or before June 30 or
December 31, and will only apply to Compensation earned and payable after such
dates. An Election may be changed twice each calendar year. Once a change is
made, it will become effective on the first July 1 or January 1 following
delivery of such change to the Company.

 

3



--------------------------------------------------------------------------------

4.5 Matching Contributions. The Company will make a Matching Contribution equal
to 50% of the Participant’s Contribution. Matching Contributions will be made at
the same time as the Participant’s Contributions.

 

4.6 Additional Matching Contribution. The Company will make an Additional
Matching Contribution equal to a percentage of the Participant’s Contribution
for the applicable year if the Company’s return on net assets (“RONA”) for the
calendar year is at least 8%. The Additional Matching Contribution will begin at
5% of the Participant’s Contribution for the applicable year if the Company’s
RONA is 8% and increase to a maximum 50% of the Participant’s Contribution if
the Company’s RONA is at least 12.5%. Such Contribution will be credited to the
Account of each Participant who was employed as of the last business day of the
calendar year, plus each Participant whose employment terminated prior to such
date (a) due to permanent and total disability or death, or (b) after the
Participant has attained 55 years of age and has at least 5 Years of Vesting
Service. Additional Matching Contributions, if any, will be made after the end
of the year when the amount has been determined.

 

4.7 Dividend Contributions. On the date a cash dividend is paid on Common Stock,
the Company will make a Dividend Contribution equal to the product of the number
of Stock Units credited to the Participant’s Account on the dividend record date
times the per share cash dividend paid on Common Stock.

 

4.8 Change in Capitalization. In the event of a stock dividend, stock split,
merger, consolidation or other recapitalization of the Company affecting the
number of outstanding shares of Common Stock, the number of Stock Units credited
to a Participant’s Account will be appropriately adjusted.

 

4.9 FICA Tax Gross-Up. The Company will pay on behalf of a Participant any FICA
taxes due on Matching Contributions and Additional Matching Contributions. Such
payment will be determined by the Committee and may include a tax “gross-up” on
such payments.

 

4.10 Impact of Deferred Compensation Program. Some Participants are eligible to
defer up to 100% of their Compensation under the Company’s Deferred Compensation
Program. If the Compensation remaining after such a deferral is not sufficient
to allow the Participant to make the full Participant’s Contribution, the
Company will make the Matching Contribution and any Additional Matching
Contribution as though the full Participant’s Contribution had been made.

 

5. DISTRIBUTION

 

5.1 Distribution. Distribution of a Participant’s Account will be made within 90
days after termination of employment either in a lump sum or installments if
elected. Prior to distribution, the Stock Units will be converted to the
appropriate number of whole shares of Common Stock.

 

Distribution of a Participant’s Account will be based on the number of Stock
Units credited to his Account upon termination of employment. If Stock Units are
credited to the Participant’s Account after a distribution has been made (e.g.,
as a result of Dividend Contributions or Additional Matching Contributions), a
subsequent distribution of those Stock Units will be made.

 

4



--------------------------------------------------------------------------------

5.2 Form of Distribution. Distributions will be made in the form elected by the
Participant. The forms of distribution are: (a) a lump sum amount, or (b) annual
installments for up to 15 years. Annual installment distributions will be made
by January 31st of each year following the year of the initial distribution.
Each annual distribution will be equal to the balance of Stock Units in the
Account divided by the number of payments remaining.

 

If the Company has not received a Participant’s distribution election prior to
his or her termination of employment, the distribution will be made in a lump
sum. If a Participant’s Account value does not exceed $50,000 on termination of
employment, the distribution will be made in a lump sum regardless of the
Participant’s election otherwise.

 

5.3 Withholding from Distributions. When Stock Units are converted to Common
Stock for distribution, the Company may withhold from such Common Stock any
amount required to pay applicable taxes (at the Company’s required withholding
rate). Alternatively, the Participant may pay such taxes in cash if he elects to
do so before the distribution date.

 

5.4 Forfeiture of Stock Units. Notwithstanding the above, upon the termination
of employment of a Participant who has less than 5 Years of Vesting Service, any
Stock Units acquired by Company Matching and Additional Matching Contributions
will be forfeited (unless the Committee determines otherwise). However, such
Stock Units will not be forfeited if the Participant’s employment is terminated
due to death or total and permanent disability.

 

5.5 Beneficiary. If a Participant dies before he has received all distributions
due under the Program, the remaining distributions will be made to his
Beneficiary. Each Participant may designate a Beneficiary and change his
Beneficiary from time to time. No such designation will become effective until
received in writing by the Company. If a Participant has no living designated
Beneficiary, then his Beneficiary will be his personal representative.

 

5.6 Hardship Distribution. In the event of a hardship of a Participant, the
Committee may, in its sole discretion, permit distribution of such portion of
Participant’s Stock Units, as it deems appropriate.

 

6. ADMINISTRATION

 

6.1 Administration. Except to the extent the Committee otherwise designates
pursuant to Section 6.2(e), the Committee will control and manage the operation
and administration of the Program.

 

6.2 Committee’s Authority. The Committee will have such authority as may be
necessary to discharge its responsibilities under the Program, including the
authority to: (a) interpret the provisions of the Program; (b) adopt rules of
procedure consistent with the Program; (c) determine questions relating to
benefits and rights under the Program; (d) maintain records concerning the
Program; (e) designate any Company employee or committee, including the
Management Committee, to carry out any of the Committee’s duties, including
authority to manage the operation and administration of the Program; and (f)
determine the content and form of the Participant’s Election and all other
documents required to carry out the Program.

 

5



--------------------------------------------------------------------------------

6.3 Section 16 Officers. Notwithstanding the foregoing, the Committee may not
delegate its authority with respect to Section 16 Officers.

 

7. CLAIMS

 

7.1 Adjudication of Claims. The Committee and the Company’s Secretary will make
all determinations regarding benefits under the Program in accordance with
ERISA.

 

If a Participant believes he is entitled to receive a distribution under the
Program and he does not receive such distribution, he must make a claim in
writing to the Committee. The Committee will review the claim. If the claim is
denied, the Committee will provide a written notice of denial within 90 days
setting out: the reasons for the denial; provisions of the Program upon which
the denial is based; any additional information to perfect the claim and why
such information is necessary; the steps to be taken if a review is sought,
including the right to file an action under Section 502(a) of ERISA following an
adverse determination; and the time limits for requesting a review and for
review.

 

If a claim is denied and the Participant desires a review, he will notify the
Secretary in writing within 60 days of the receipt of notice of denial. In
requesting a review, the Participant may review the Program or any related
document and submit any written statement he deems appropriate. The Secretary
will then review the claim and, if the decision is adverse to the Participant,
provide a written decision within 60 days setting out: the reasons for the
denial; provisions of the Program upon which the denial is based; a statement
that the Participant is entitled to receive, upon request and free of charge,
copies of documents relied upon in making the decision; and the Participant’s
right to bring an action under Section 502(a) of ERISA.

 

8. GENERAL PROVISIONS

 

8.1 No Contract. Nothing contained in the Program will restrict the right of the
Employer to discharge a Participant or the right of a Participant to resign from
employment. The Program should not be construed as an employment contract.

 

8.2 No Assignment. No Participant or Beneficiary may transfer, assign or
otherwise encumber any benefits payable by the Company under the Program. Such
benefits may not be seized by any creditor of Participant or Beneficiary or
transferred by operation of law in the event of bankruptcy, insolvency or death.
Any attempted assignment or transfer will be void.

 

8.3 Unfunded Program. No person will have any interest in the Company’s assets
by virtue of the Program. No Participant or Beneficiary will have any of the
rights of a shareholder with respect to Stock Units.

 

8.4 No Trust Created. The Program and any action taken pursuant to the Program
should not be construed as creating a trust or other fiduciary relationship
between the Company, the Participant, his Beneficiary or any other person.

 

8.5 Binding Effect. The Program will be binding upon and inure to the benefit of
the Company, its successors and assigns, and each Participant, his heirs,
personal representatives, and Beneficiaries.

 

6



--------------------------------------------------------------------------------

8.6 Amendments and Termination. The Company will have the right to amend or
terminate the Program at any time. However, no such amendment or termination
will deprive any Participant of the right to distribution of Stock Units
previously credited to his Account.

 

8.7 Governing Law. To the extent not preempted by ERISA, this Program will be
governed by Missouri law.

 

8.8 Notices. Any notice or claim given under the Program will be in writing and
signed by the party giving the same. If such notice or claim is mailed, it will
be sent by United States first class mail, postage prepaid, addressed to the
recipient’s last known address as shown on the Company’s records. The date of
such mailing will be deemed the date of notice.

 

8.9 Section 409A of Internal Revenue Code. Contributions made under this Program
with respect to Compensation earned and vested on or before December 31, 2004
are intended to be amounts not subject to Section 409A of the Internal Revenue
Code as enacted under the American Jobs Creation Act of 2004 and the regulations
promulgated in connected therewith (collectively “Section 409A”). To the extent
any Contribution or distribution under this Program shall be found to be in
violation of Section 409A, such Contribution or distribution shall not be made
and provision concerning any such contribution or distribution shall be void to
the extent it provides for a Contribution or distribution in violation of
Section 409A.

 

7